DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 3/16/2021.  Claim 12 has been withdrawn.  Claims 1-11 & 13-20 are pending. 

Claim Objections
	Claim 6 was previously objected to for minor informalities.  Claim 6 has been amended to overcome the previous objections and therefore the claim objections have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasband et al. (US 2013/0048721 A1).
Regarding claim 1, Rasband discloses a near field communication ('NFC') tag system for retrieving content, comprising:
an NFC tag (14 - tag) having a NFC tag code and said NFC tag attached to an object (54 - item) [0023 & 0038];
an NFC enabled mobile device (12 – mobile device) having an NFC mobile device application (30 – product information module) [0024]; and 
a web backend in communication with the NFC enabled mobile device and NFC mobile device application [0028, 0033, 0040, & 0042]; 
said web backend having a file associated with said NFC tag code [0033, 0040, & 0042]; 
said NFC enabled mobile device reading said NFC tag NFC tag code and said NFC mobile device application communicating said NFC tag code to said web backend sending said file associated with said NFC tag code to said NFC enabled mobile device having an NFC mobile device application and said NFC mobile device application displaying said file associated with said NFC tag code [0033, 0038, 0040, & 0042].
	Regarding claim 2, Rasband discloses the NFC tag system of claim 1, wherein the NFC tag has an encoded random string of alphanumeric text on the NFC tag of said NFC tag code [0028 & 0033].
	Regarding claim 3, Rasband discloses the NFC tag system of claim 1, wherein the NFC enabled mobile device includes an NFC reader, a mobile device internet 
Regarding claim 4, Rasband discloses the NFC tag system of claim 3, wherein the camera is configured for recording a video content or a picture content to the NFC enabled mobile application [0028 & 0032].
	Regarding claim 5, Rasband discloses the NFC tag system of claim 3, wherein the microphone is configured for recording an audio content to the NFC enabled mobile application [0028 & 0032].
Regarding claim 6, Rasband discloses the NFC tag system of claim 3, wherein the NFC mobile device application is adapted to the NFC enabled mobile device having an NFC reader configured for reading the NFC tag code and an internet connection for transferring said NFC tag code the web backend and said web backend receives said NFC tag code and sends said file associated with said NFC tag code to said NFC enabled mobile device having said NFC mobile device application and said NFC mobile device application displays said file associated with said NFC tag code and said file associated with said NFC tag code is selected from the group consisting of video content and the audio content [0033, 0038, 0040, & 0042].
Regarding claim 7, Rasband discloses the NFC tag system of claim 1, wherein the web backend includes an internet server connection, a computer server application, a data storage, and a file associated with said NFC tag code on said data storage, said file associated with said NFC tag code consisting of video content and an audio content [0033, 0038, 0040, & 0042].
claim 8, Rasband discloses the NFC tag system of claim 7, wherein the computer server application having a the internet server connection configured to retrieve said file associated with said NFC tag code consisting of the video content and the audio content associated with the NFC tag code stored on the data storage and the computer server application further configured to transfer said video content and said audio content and the NFC tag code to said NFC enabled mobile device having said NFC mobile device application having an internet connection, display and a speaker and said NFC enabled mobile application using said internet server connection Page 4 of 26Serial No.: 16/397,933to the mobile device internet connection to the NFC mobile device application and displaying the video content and the audio content and the NFC tag code on the display and the speaker [0033, 0038, 0040, & 0042].
	Regarding claim 9, Rasband discloses a near field communication ('NFC') tag system, comprising: 
an NFC tag (14 - tag) having a NFC tag code and said NFC tag is attached to an object (54 - item) [0023 & 0038]; 
a web server having a server computer application associated with a data storage [0028, 0033, 0040, & 0042]; 
at least one file on said web server associated with said NFC tag code consisting of a website uniform resource locator (URL), video content and audio content stored on said data storage and said server computer application configured for associating said NFC tag code with said website URL, said video and said audio content, said website URL, said video content and said audio content being accessible by said server computer application using said NFC tag code [0033, 0038, 0040, & 0042].  
claim 10, Rasband discloses the NFC tag system of claim 9, wherein said web server having a server computer application having an internet connection receives said NFC tag code from a mobile device using said internet connection, the server computer application configured for verifying that the NFC tag code has been assigned to at least one file on said web server having said website URL, said video content and said audio content [0023, 0033, 0040, & 0042].
Regarding claim 11, Rasband discloses the NFC tag system of claim 10, wherein the server computer application retrieves said website URL, said video content and said audio content from the data storage on said web server having a server computer application and then transfers said website URL, said video content and said audio content via said internet connection of said web server having a server computer application and the internet connection to the Page 5 of 26Serial No.: 16/397,933mobile device if said NFC tag code has been assigned to said website URL, said video content and said audio content [0033, 0038, 0040, & 0042].
	Regarding claim 13, Rasband discloses the NFC tag system of claim 9, wherein the server computer application is configured for assigning the NFC tag code to a user [0023, 0033, & 0040-0042].
	Regarding claim 14, Rasband discloses the NFC tag system of claim 9, wherein the server computer application is configured for verifying that the NFC tag code is authentic and that the NFC code is assigned to a user [0023, 0033, & 0040-0042].
	Regarding claim 15, Rasband discloses a method for displaying at least one piece of information about an object on a mobile device (12 – mobile device), the method comprising the steps of: 
tag) having a unique code [0023, 0028, & 0033]; 
affixing the tag to the object (54 - item) [0023 & 0038]; 
associating the unique code to the at least one piece of information on at least one web server [0028, 0033, 0040, & 0042]; 
said mobile device having a mobile application (30 – product information module) and said mobile application reading the unique code of said tag with said mobile device [0024, 0033, 0038, 0040, & 0042]; 
said mobile device having a mobile application having an internet connection [0024]; 
said mobile device having a mobile application retrieving the at least one piece of information from said at least one web server [0033, 0038, 0040, & 0042]; and 
displaying the at least one piece of information on said mobile device [0033, 0038, 0040, & 0042].
	Regarding claim 16, Rasband discloses the method of claim 15, wherein the tag is a near field communication (`NFC`) tag [0028].
	Regarding claim 17, Rasband discloses the method of claim 16, wherein the NFC tag is approximately 38 mm square [0028, 0031, & 0038].
	Regarding claim 18, Rasband discloses the method of claim 16, wherein the unique identifier is an alphanumeric text string [0028, 0033, & 0032].
	Regarding claim 19, Rasband discloses the method of claim 15, wherein the object includes at least one of a decoration, a picture, a notecard, a scrapbook and a container [0028, 0033, & 0038].
claim 20, Rasband discloses the method of claim 15, wherein the at least one piece of information is a web address, a picture, a video, an audio, an advertisement, and a flyer [0028].
 
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.  Applicant argues, see page 9 of the Remarks, that “the instant invention discloses a different system that is used to associate videos and information to physical objects such as public and private pieces of art.  The Rasband invention is specific to a product information system, whereas the instant invention provides information as to the object which is proximal to the tag.”  The examiner respectfully disagrees.  The claims of the instant invention are directed to an NFC tag system including an NFC tag that is attached to an object, a mobile device capable of reading the NFC tag and then communicating the read tag information to a web backend for the purposes of receiving information, from the web backend, associated with the read tag information at the mobile device for presentation to a user.  As acknowledged by Applicant, Rasband clearly recites these same features.  Rasband teaches a user using their mobile device (12) to scan a tag (14) and transmits tag data encoded in a request message to a server (16) and wherein the server (16) retrieves data associated with the tag data, such as graphical, video, and/or literary item data stored in an item database, and returns that associated data to the user’s mobile device for display, see paragraphs [0040 & 0042].  The actual object that the tag is attached to and/or proximate to is irrelevant as the claims merely require that the tag data be sent to a remote system and physical objects such as public and private pieces of art” and that “the instant invention provides information as to the object which is proximal to the tag”.
Applicant argues, see pages 9 & 10 of the Remarks, that Rasband discloses the use of Common Gateway Interface (CGI) script wherein the instant invention “allows the user to use the encoded tag identifier and the system finds the information in the associated database which sends that address to the NFC enabled mobile device where it is viewed by the user.  Whereas in Rasband, the Rasband invention transmits the data to the mobile device for use on the mobile device which is different than the invention of Walker.  Also, the Walker invention does not utilize a CGI script or a vendor database in the process.”  The examiner respectfully disagrees.  To the first point above, as discussed above, Rasband clearly discloses allowing the “user to use the encoded tag identifier and the system finds the information in the associated database which sends that address to the NFC enabled mobile device where it is viewed by the user”.  As for the second point, the examiner has failed to find where the claimed limitations provide for a difference in how the information is transmitted to the mobile device.  As mentioned above, Rasband clearly discloses a user using their mobile device (12) to scan a tag (14) and transmits tag data encoded in a request message to a server (16) and wherein the server (16) retrieves data associated with the tag data, such as graphical, video, and/or literary item data stored in an item database, and returns that associated data to the user’s mobile device for display, see paragraphs [0040 & 0042].  Finally, for the third point above, the examiner has failed to find within the claimed limitations any language that prohibits the use of CGI scripts or vendor databases.
	Similar arguments are presented by Applicant in connection with independent claims 9 & 15.  The remarks above are equally applicable to these claims and are rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876